PER CURIAM:
Appellant, Alan Ernest, brought this action pursuant to 28 U.S.C. § 2241 challenging the constitutionality of abortion and asking the district court to declare that Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), is contrary to the Constitution. The district court held a hearing and dismissed his action. We agree that Roe v. Wade is binding on the district court and on this Court.
Accordingly, the judgment of the district court is affirmed. Since it would not aid the decisional process, we dispense with oral argument.
AFFIRMED.